728 N.W.2d 872 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Morte SCOTT, Defendant-Appellant.
Docket No. 132020. COA No. 271724.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the application for leave to appeal the August 30, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal and in light of the concession by the prosecutor, we REMAND this case to the Wayne Circuit Court. On remand, the trial court shall sentence the defendant within the appropriate sentencing guidelines range, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).
We do not retain jurisdiction.